PER CURIAM.
Loria Ann Patterson appeals the district court’s order accepting the magistrate judge’s recommendation to grant Defendant’s motion for sanctions and dismiss her claims under the Equal Pay Act. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Patterson v. Am. Kennel Club, No. CA-01-20-5-BR (E.D.N.C. Sept. 16, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.